Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 19, and 20 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 thru 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 thru 12, it is unclear whether limitation “a positioning operation” is the same or different from limitation “a positioning calculation” previously recited in claim 1 which claims 4 thru 12 depend upon. In the case that they refer to the same limitation, the Examiner suggests to amend claims 4 thru 12 to recite “the positioning calculation” for clarity.
Claim 10 recites limitations "a clock circuit " and “a positioning operation” and “a maximum error” which are previously recited in claim 4 which claim 10 depends upon.
Claim 11 recites limitations “a clock circuit " and “a positioning operation” and “a maximum error” which are previously recited in claim 5 which claim 11 depends upon.
Claim 12 recites limitations “a clock circuit " and “a positioning operation” and “a maximum error” which are previously recited in claim 6 which claim 12 depends upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2012/0176868 A1 newly cited “MATSUZAKI”), in view of Chiayee et al (US 2006/0036365A1 newly cited “CHIAYEE”).
Regarding claim 1, MATSUZAKI discloses a satellite radiowave receiving device comprising: 
a processor (a baseband unit 60), wherein the processor obtains date and time information included in radiowaves received via a receiver from a single positioning satellite which is acquired first after a start of receipt of radiowaves (capturing at least one of the positioning information satellites within a capture time based on the satellite signal(s) received by the satellite signal reception unit, the capture time being a time period starting from reception of the satellite signal(s) to capture at least one of the positioning information satellites [0009 & claim 1 & Fig. 6])
wherein, when the processor receives radiowaves via the receiver from multiple satellites which include the single positioning satellite and which are required for a positioning calculation, the processor performs the positioning calculation using the date and time information of the multiple positioning satellites and orbit data (receiving a satellite signal from at least one GPS satellite 10 [0063] and performing a positioning calculation using the GPS time information and the orbit information [0044], the GPS time information includes the week number and Z count data [0092])
However, MATSUZAKI does not disclose a predicted orbit data retrieved from a memory of the device, wherein the predicted orbit data is collected and retained in the memory before the obtaining of the radiowaves for retrieval.
In a same or similar field of endeavor, CHIAYEE teaches downloading and storing the almanac data (such as factory installed almanac data) in a memory unit [0019]. Additionally, once the almanac data is downloaded, the GPS satellite will then scan the GPS spectrum for the available (i.e., the “in-view”) GPS satellites as indicated by the almanac data. Ideally, given sufficient time and assuming the environmental conditions surrounding the GPS receiver allow the GPS receiver to acquire two to three additional in-view GPS satellites, the GPS receiver receives both distance and timing information from the three to four satellites and calculates its position on the Earth [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of CHIAYEE because doing so would greatly reduce download time and the Time-to-First-Fix (TTFF) values; thus, would reduce the time it takes for GPS receiver to determine its initial location, as recognized by CHIAYEE.
Regarding claim 2, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 1, wherein the processor obtains the predicted orbit data externally, other than from radiowaves transmitted from the multiple positioning satellites, and stores the obtained data in the memory ([CHIAYEE - 0019], cited and incorporated in the rejection of claim 1).
Regarding claim 13, MATSUZAKI/ CHIAYEE discloses an electronic timepiece (GPS wristwatch 1) comprising the satellite radiowave receiving device according to claim 1.
Regarding claim 19, MATSUZAKI discloses a positioning control method comprising:
obtaining date and time information included in radiowaves received via a receiver from a single positioning satellite which is acquired first after a start of receipt of radiowaves (capturing at least one of the positioning information satellites within a capture time based on the satellite signal(s) received by the satellite signal reception unit, the capture time being a time period starting from reception of the satellite signal(s) to capture at least one of the positioning information satellites [0009 & claim 1 & Fig. 6])
when receiving radiowaves via the receiver from multiple satellites which include the single positioning satellite and which are required for a positioning calculation, performing the positioning calculation using the date and time information of the multiple positioning satellites and orbit data (receiving a satellite signal from at least one GPS satellite 10 [0063] and performing a positioning calculation using the GPS time information and the orbit information [0044], the GPS time information includes the week number and Z count data [0092])
However, MATSUZAKI does not disclose a predicted orbit data retrieved from a memory of the device, wherein the predicted orbit data is collected and retained in the memory before the obtaining of the radiowaves for retrieval.
In a same or similar field of endeavor, CHIAYEE teaches downloading and storing the almanac data (such as factory installed almanac data) in a memory unit [0019]. Additionally, once the almanac data is downloaded, the GPS satellite will then scan the GPS spectrum for the available (i.e., the “in-view”) GPS satellites as indicated by the almanac data. Ideally, given sufficient time and assuming the environmental conditions surrounding the GPS receiver allow the GPS receiver to acquire two to three additional in-view GPS satellites, the GPS receiver receives both distance and timing information from the three to four satellites and calculates its position on the Earth [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of CHIAYEE because doing so would greatly reduce download time and the Time-to-First-Fix (TTFF) values; thus, would reduce the time it takes for GPS receiver to determine its initial location, as recognized by CHIAYEE.
Regarding claim 20, MATSUZAKI discloses a non-transitory computer-readable recording medium containing a program to be executed by a processor of a satellite radiowave receiving device, wherein the program causes the processor to: 
obtain date and time information included in radiowaves received via a receiver from a single positioning satellite which is acquired first after a start of receipt of radiowaves (capturing at least one of the positioning information satellites within a capture time based on the satellite signal(s) received by the satellite signal reception unit, the capture time being a time period starting from reception of the satellite signal(s) to capture at least one of the positioning information satellites [0009 & claim 1 & Fig. 6])
when receiving radiowaves via the receiver from multiple satellites which include the single positioning satellite and which are required for a positioning calculation, perform the positioning calculation using the date and time information of the multiple positioning satellites and orbit data (receiving a satellite signal from at least one GPS satellite 10 [0063] and performing a positioning calculation using the GPS time information and the orbit information [0044], the GPS time information includes the week number and Z count data [0092])
However, MATSUZAKI does not disclose a predicted orbit data retrieved from a memory of the device, wherein the predicted orbit data is collected and retained in the memory before the obtaining of the radiowaves for retrieval.
In a same or similar field of endeavor, CHIAYEE teaches downloading and storing the almanac data (such as factory installed almanac data) in a memory unit [0019]. Additionally, once the almanac data is downloaded, the GPS satellite will then scan the GPS spectrum for the available (i.e., the “in-view”) GPS satellites as indicated by the almanac data. Ideally, given sufficient time and assuming the environmental conditions surrounding the GPS receiver allow the GPS receiver to acquire two to three additional in-view GPS satellites, the GPS receiver receives both distance and timing information from the three to four satellites and calculates its position on the Earth [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of CHIAYEE because doing so would greatly reduce download time and the Time-to-First-Fix (TTFF) values; thus, would reduce the time it takes for GPS receiver to determine its initial location, as recognized by CHIAYEE.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI, in view of CHIAYEE, and further in view of Chiu (US 2017/0134922 A1 newly cited “CHIU”).
Regarding claim 3, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 1. However, MATSUZAKI/ CHIAYEE does not disclose a communicator communicating with an external device, wherein the processor obtains the predicted orbit data via the communicator.
In a same or similar field of endeavor, CHIU teaches transmits instruction to the mobile terminal 45 by wireless communication (e.g., bluetooth communication and NFC communication) between the wireless communication module 43 of the wristwatch and the wireless signal transceiver 46 of the mobile terminal 45 [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of CHIU because doing so would facilitate emergency help seeking and/or speed dial via cooperation between wristwatch and mobile terminal, as recognized by CHIU.
Claims 4, 5, 7, 8, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI, in view of CHIAYEE, and further in view of Fujisawa (US 2009/0015470 A1 newly cited “FUJISAWA”).
Regarding claim 4, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 1, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE does not disclose wherein the processor determines whether date and time information is to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit.
In a same or similar field of endeavor, FUJISAWA teaches that the time information matching program 501 determines if the received satellite time information that is the acquired Z count (TOW) data can be trusted. More specifically, the time information matching program verifies whether the received data is correct based on the parity data following the TOW data of the HOW word. As a result, if an error is detected the threshold offset determination program determines that the Z count data was not acquired [0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would reduce power consumption, as recognized by FUJISAWA.
Regarding claim 5, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 2, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE does not disclose wherein the processor determines whether date and time information is to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit.
In a same or similar field of endeavor, FUJISAWA teaches that the time information matching program 501 determines if the received satellite time information that is the acquired Z count (TOW) data can be trusted. More specifically, the time information matching program verifies whether the received data is correct based on the parity data following the TOW data of the HOW word. As a result, if an error is detected the threshold offset determination program determines that the Z count data was not acquired [0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would reduce power consumption, as recognized by FUJISAWA.
Regarding claim 7, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 1, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE does not disclose wherein the processor determines a receipt length of radiowaves for date and time information to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit.
In a same or similar field of endeavor, FUJISAWA teaches that the time information matching program 501 determines if the received satellite time information that is the acquired Z count (TOW) data can be trusted. More specifically, the time information matching program verifies whether the received data is correct based on the parity data following the TOW data of the HOW word. As a result, if an error is detected the threshold offset determination program determines that the Z count data was not acquired [0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would reduce power consumption, as recognized by FUJISAWA.
Regarding claim 8, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 2, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE does not disclose wherein the processor determines a receipt length of radiowaves for date and time information to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit.
In a same or similar field of endeavor, FUJISAWA teaches that the time information matching program 501 determines if the received satellite time information that is the acquired Z count (TOW) data can be trusted. More specifically, the time information matching program verifies whether the received data is correct based on the parity data following the TOW data of the HOW word. As a result, if an error is detected the threshold offset determination program determines that the Z count data was not acquired [0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would reduce power consumption, as recognized by FUJISAWA.
Regarding claim 10, MATSUZAKI/ CHIAYEE/ FUJISAWA discloses the satellite radiowave receiving device according to claim 4, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]), wherein the processor determines a receipt length of radiowaves for date and time information to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit ([FUJISAWA - 0126], cited and incorporated in the rejection of claim 4).
Regarding claim 11, MATSUZAKI/ CHIAYEE/ FUJISAWA discloses the satellite radiowave receiving device according to claim 5, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]), wherein the processor determines a receipt length of radiowaves for date and time information to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit ([FUJISAWA - 0126], cited and incorporated in the rejection of claim 5).
Regarding claim 21, MATSUZAKI/ CHIAYEE discloses the satellite radiowave receiving device according to claim 1, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE does not disclose that the processor modifies the date and time in a case where the processor obtains the new date and time information, and an elapsed time since last modification of the date and time is equal to or longer than a predetermined time.
In a same or similar field of endeavor, FUJISAWA teaches that the time adjustment device has a threshold value offset evaluation unit that determines if the difference, which is the current time adjustment amount, between the generated time information and the satellite time information is outside the range of a threshold value offset, which is a time offset corresponding to the time passed since the generated time information when the time was last adjusted [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would enable efficiently receiving time data in a short time and reduce power consumption, as recognized by FUJISAWA.
Claims 6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAKI, in view of CHIAYEE and CHIU, and further in view of FUJISAWA.
Regarding claim 6, MATSUZAKI/ CHIAYEE/ CHIU discloses the satellite radiowave receiving device according to claim 3, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE/ CHIU does not disclose wherein the processor determines whether date and time information is to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit.
In a same or similar field of endeavor, FUJISAWA teaches that the time information matching program 501 determines if the received satellite time information that is the acquired Z count (TOW) data can be trusted. More specifically, the time information matching program verifies whether the received data is correct based on the parity data following the TOW data of the HOW word. As a result, if an error is detected the threshold offset determination program determines that the Z count data was not acquired [0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would reduce power consumption, as recognized by FUJISAWA.
Regarding claim 9, MATSUZAKI/ CHIAYEE/ CHIU discloses the satellite radiowave receiving device according to claim 3, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]). However, MATSUZAKI/ CHIAYEE/ CHIU does not disclose wherein the processor determines a receipt length of radiowaves for date and time information to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit.
In a same or similar field of endeavor, FUJISAWA teaches that the time information matching program 501 determines if the received satellite time information that is the acquired Z count (TOW) data can be trusted. More specifically, the time information matching program verifies whether the received data is correct based on the parity data following the TOW data of the HOW word. As a result, if an error is detected the threshold offset determination program determines that the Z count data was not acquired [0126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUZAKI to include the teachings of FUJISAWA because doing so would reduce power consumption, as recognized by FUJISAWA.
Regarding claim 12, MATSUZAKI/ CHIAYEE/ CHIU/ FUJISAWA discloses the satellite radiowave receiving device according to claim 6, comprising a clock circuit counting date and time (a reference clock signal and a clock signal obtained by frequency dividing the output clock signal of the VCO 53 [MATSUZAKI - 0085]), wherein the processor determines a receipt length of radiowaves for date and time information to be obtained before a positioning operation according to a maximum error assumed in date and time counted by the clock circuit ([FUJISAWA - 0126], cited and incorporated in the rejection of claim 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al (US 2008/0191939 A1) discloses a GPS receiver capable of computing a local time reference employing a nonvolatile storing unit to store backup navigation data.
Yu et al (US 2010/0328156A1) discloses a signal processing system for demodulating navigation bits from a satellite signal.
Cheng et al (US 2015/0070211 A1) discloses position determination with the use of predicted ephemeris to reduce the time-to-first-fix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648